Citation Nr: 0025702	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-38 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.  

2.  Entitlement to a compensable rating for prostatitis.  

3.  Entitlement to a compensable rating for tinea pedis and 
tinea versicolor.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to August 
1995.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1996 RO decision which granted service 
connection for a lumbosacral strain (rated 10 percent), 
prostatitis (rated 0 percent), and tinea pedis and tinea 
versicolor (rated 0 percent).  The veteran appeals for higher 
ratings for these conditions.  In December 1998, the Board 
remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is no 
more than slight in degree and is productive of no more than 
slight limitation of motion of the spine.   

2.  The veteran's service-connected prostatitis produces no 
voiding dysfunction or urinary tract infection.

3.  The veteran's service-connected tinea pedis and tinea 
versicolor are manifested by no more than slight exfoliation, 
exudation, or itching on a nonexposed surface or small area.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(1999).  

2.  The criteria for a compensable rating for prostatitis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.31, § 4.115a, § 4.115b, Diagnostic Code 7527 (1999).  

3.  The criteria for a compensable rating for tinea pedis and 
tinea versicolor have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1974 to August 
1995.  Service medical records show that he was treated for 
tinea versicolor beginning in 1978.  In 1982, he was treated 
for recurrent epididymitis.  Treatment for contact dermatitis 
to both feet (later referred to as onychomycosis) began in 
1983.  From 1986 to 1989, the veteran received treatment for 
epididymitis/prostatitis.  A 1989 urological consultation 
indicates that right hemiscrotal pain was consistent with 
right ilioinguinal nerve distribution and that the diagnoses 
of epididymitis and prostatitis were in doubt.  In January 
1990, the veteran was diagnosed with mechanical back pain.  
(A lumbosacral spine X-ray was normal.)  Also in that month, 
he was seen for recurrent episodes of epididymal pain and for 
complaints of urinary urgency.  An April 1990 neurological 
consultation indicates complaints of occasional back pain and 
pain in the right groin and testicle; the diagnosis was 
questionable L1-2 radiculopathy versus 
ilioinguinal/genitofemoral neuropathy.  A December 1990 
cytoscopy was normal except for inflammatory changes in the 
prostatic urethra.  Treatment for chronic prostatitis 
continued in 1991.  A March 1992 urological consultation 
notes that a diagnosis of chronic prostatitis was not 
supported and that the medical picture was suggestive of 
prostatodynia which would not respond to antibiotics.  In 
November 1992, the veteran was diagnosed with lumbosacral 
strain.  (X-rays were normal.)  

On a May 1995 physical examination for retirement purposes, 
the skin, genitourinary system, and spine were normal.  A May 
1995 medical history report notes that the veteran had an 
occasional fungal rash and a pinched nerve in the groin with 
associated mechanical low back pain.  In June 1995, the 
veteran complained of testicle pain and denied any problems 
with urination; the assessment was epididymitis.  An August 
1995 record indicates a complaint of low back pain and a rash 
on the back.  The veteran retired from service that month.

Medical records from Tripler Army Medical Center in September 
1995 show that on an examination for hemorrhoids the 
veteran's prostate was normal.  Later in the month, he was 
seen for a rash on his back and "athlete's foot."  An 
examination revealed scaly macules over the entire back, 
scaly macerate in the interdigital web spaces of the toes, 
and scaly plaques on both feet with thickening of the nails.  
The assessment was tinea versicolor on the back and 
onychomycosis/athlete's foot on the toes and interdigit area.  

On a November 1995 VA general medical examination, the 
veteran complained of pain in the right testicle and groin 
and reported having had recurrent prostatitis with 
epididymitis over the last 10 years.  He reported he had been 
diagnosed with a pinched nerve in his back and had to be 
careful when sitting due to sharp pain.  He also reported a 
history of an intermittent itchy, red rash over the torso and 
intermittent athlete's foot.  On examination of the skin, 
there were multiple macular, hypopigmented, non-scaly lesions 
on the upper torso, back, and arms, which measured less than 
1 cm.  There was also a slight maceration between the fourth 
and fifth toes on both feet.  On examination of the 
genitourinary system, the prostate was slightly nodular, 
boggy, tender, and enlarged.  The genitalia were normal, and 
there was tenderness in the right testis, scrotum, and right 
inguinal area.  There was no hernia or lymphadenopathy, and 
the femoral pulse was normal.  A urinalysis was normal.  On 
examination of the spine, there was normal curvature and 
musculature.  The lumbosacral joints were tender.  Range of 
motion of the lumbar spine was flexion to 80 degrees and 
extension, lateral flexion, and rotation each to 30 degrees.  
Gait and heel and toe walking were normal.  A straight leg 
raising test was positive on the right at 75 degrees, with 
pain referred to the right groin.  X-rays of the lumbosacral 
spine were normal.  The diagnoses, in pertinent part, were 
tinea versicolor (resolving), tinea pedis, chronic 
prostatitis, and right groin pain with lumbosacral 
radiculopathy.  

In a May 1996 decision, the RO granted service connection for 
a lumbosacral strain with radiculopathy (rated 10 percent), 
prostatitis (rated 0 percent), and tinea pedis and tinea 
versicolor (rated 0 percent).  Later that month, the veteran 
filed a notice of disagreement with the RO's decision.  He 
stated he took medication regularly for pain in his groin and 
testicle, which he claimed was "included" in his 
lumbosacral strain with radiculopathy.  He also stated his 
service-connected skin problems were worse than what the 
assigned rating indicated.  

VA outpatient records show that in June 1996 the veteran 
complained of pain in the right testicle on and off for five 
years.  An examination revealed a swollen epididymis of the 
right testicle, which was slightly tender.  The diagnosis was 
questionable epididymitis.  In July 1996, he underwent a 
scrotal ultrasound that revealed an enlarged right epididymis 
which was compatible with chronic epididymitis (and a 
differential diagnosis would include sperm granuloma 
secondary to inflammation, trauma, sarcoid, or tuberculosis 
infection).  The veteran reported he had a history of 
gonorrhea about 10 years ago, and the diagnosis was 
epididymitis that was probably the result of scarring from a 
prior gonorrhea infection (and tuberculosis or sarcoid-
related epididymitis was also to be ruled out).  Later in 
July 1996, he complained of pain in the right groin, right 
flank, and right mid-back after performing some yard work.  A 
musculoskeletal examination revealed paraspinal spasm and 
tenderness.  A genitourinary examination revealed tenderness 
in the right epididymis with referred right groin pain, 
tenderness in the right inguinal lymph node, and pain 
elicited on internal rotation of the hip and extreme flexion 
of the hip.  The diagnoses were chronic epididymitis, 
inguinal lymphadenopathy, and lumbar strain.  

In his substantive appeal received in August 1996, the 
veteran claimed that his groin pain continued, that he still 
took antibiotic medication, and that a July 1996 ultrasound 
revealed permanent scarring of the epididymis which was the 
cause of the pain.  He claimed antibiotics aggravated his 
tinea pedis and tinea versicolor.  He also claimed he had 
constant pain and was unable to differentiate between the 
pain in his back and the pain radiating from his groin.  He 
felt that a 20 percent rating was warranted for his back 
disability.   

VA outpatient records show that in August 1996 X-rays of the 
veteran's lumbar spine were normal, revealing no evidence of 
malalignment, fracture, or disc space narrowing.  In 
September 1996, he was seen for evaluation of chronic right 
epididymitis.  He reported he experienced an exacerbation of 
pain each time he came off his antibiotic.  An examination 
revealed normal testicles and tenderness to palpation in the 
right epididymis.  The assessment was chronic right 
epididymitis.  In October 1996, an examination revealed a 
tender right epididymis and a non-tender prostate.  The 
assessment was chronic epididymitis with relief of symptoms 
on cord block.  In November 1996, the veteran underwent right 
cord stripping and a varicocelectomy for chronic right 
orchialgia.  A few days later, he was seen for right groin 
pain from the surgery.  At the end of November 1996, he 
reported increased pain and swelling in the right inguinal 
area.  The assessment was chronic epididymitis, status post 
surgery.  In January 1997, he reported persistent right groin 
pain since the surgery, a chronic rash on the back, and 
chronic low back pain that was exacerbated by heavy lifting 
on the job.  An examination revealed a hypopigmented rash on 
the trunk, full range of motion of the spine at the waist, no 
evidence of paraspinous spasm, motor and sensory functioning 
that was intact in the lower extremities, mild scrotal edema, 
tenderness to palpation in the right epididymal area and 
right groin, and a mild right inguinal bulge with valsalva.  
The assessment was tinea versicolor, mechanical low back 
pain, right groin pain, and renal insufficiency of 
questionable etiology.  In March 1997, the veteran complained 
of pain in the right groin that radiated into the buttock.  
An examination revealed a tender right testicle and 
epididymis.  The diagnosis was chronic epididymitis.  Records 
show that the veteran missed outpatient clinic appointments 
in August 1996 and February 1997, and there was no reason 
provided for the missed appointments.  

At a March 1997 RO hearing before a hearing officer, the 
veteran testified that he had intense pain in his groin area 
and difficulty in urination; that he had about three urinary 
tract infections in the past year; that surgery in his right 
groin area did not alleviate his pain and left his right 
groin area numb; that for 18 years he had taken antibiotics 
continuously for epididymitis; and that his doctor told him 
that removal of his right epididymis might be required.  In 
regard to his skin disorder, he stated that he had an itchy 
rash on his chest and back for which he took oral and topical 
medication and that the skin condition appeared more often in 
cooler weather.  In regard to his low back disability, he 
stated that he had a sharp pain on bending at times and that 
due to back pain he had to curtail many of his activities, 
including his full-time job.  

VA outpatient records show that in April 1997 the veteran 
complained of the same pain in the right epididymis that he 
had prior to his surgery.  The assessment was chronic right 
orchialgia, unrelieved by right cord stripping and 
varicocelectomy.  In October 1997, he was seen for chronic 
orchialgia.  It was noted he had received prolonged 
antibiotic care and would be seeing a private doctor for 
further care.  In February 1998, the veteran reported that he 
was previously followed by a local urologist but wanted to 
return to the VA for treatment of chronic orchialgia.  In 
March 1998, he complained of difficulty with urinary 
hesitancy.  An examination revealed right epididymal 
tenderness to palpation and a normal (in size and texture) 
prostate.  The diagnosis was urinary hesitancy and possible 
retention.  Records show that the veteran missed outpatient 
clinic appointments in January 1998, March 1998, December 
1998, and January 1999, and there was no reason provided for 
the missed appointments.  

In December 1998, the Board remanded the case to obtain any 
recent treatment records and to provide current examinations 
for the disabilities.

In a January 1999 letter, the RO requested the veteran to 
furnish information as to the medical treatment of his 
service-connected disabilities.  He did not respond.  

On an April 1999 worksheet, the RO indicated that it ordered 
VA orthopedic, genitourinary, and skin examinations for the 
veteran.  These examinations were scheduled for May 1999 and 
June 1999, and the veteran was notified by letters at his 
last known address of record where and when to report for 
these examinations.  The veteran did not report for the 
examinations and he has given no reason for his failure to 
report.  

II.  Analysis

The veteran contends that the service-connected disabilities 
in issue warrant higher ratings.  It is noted that his claims 
are well grounded, meaning plausible; the evidence has been 
properly developed to the extent possible, and there is no 
further VA duty to assist him in developing his claims.  
38 U.S.C.A. § 5107(a).  In that regard, the Board remanded 
the case to the RO in part to afford the veteran current VA 
examinations, but he failed to report for the scheduled 
examinations as regulation requires him to do.  38 C.F.R. 
§§ 3.326, 3.327.  The duty to assist the veteran in the 
development of well-grounded claims is not a one-way street, 
and the veteran has failed to cooperate in the development of 
his claims.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood 
v. Derwinski, 1 Vet. App. 406 (1991).  As the present claims 
involve initial claims for compensation, the Board has 
reviewed the claims based on the evidence of record.  
38 C.F.R. § 3.655.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A.  Lumbosacral Strain

The veteran's lumbosacral strain is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Code 5295.  Under 
this code, a 10 percent rating is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion in the standing position.  

The veteran claims that back pain has compelled him to 
curtail many activities and that a 20 percent rating was 
appropriate.  The medical evidence shows that in service he 
had low back pain.  On a post-service 1995 VA examination, 
there was slight limitation of motion and tenderness of the 
lumbosacral spine, and X-rays of the lumbosacral spine were 
normal.  On one occasion in 1996, he was diagnosed with 
lumbar strain manifested by paraspinal spasm and tenderness 
after performing yard work.  X-rays of the lumbar spine were 
normal.  On a January 1997 VA outpatient record, there was 
full range of motion of the spine at the waist and no 
evidence of either paraspinous spasm or dysfunction on motor 
and sensory testing.  The diagnoses included mechanical low 
back pain.  The veteran failed to report for a VA examination 
scheduled for 1999 to evaluate the severity of his 
disability, and his failure to report negates the chance of 
additional medical evidence which might support his claim for 
a higher rating.  

The findings which are available do not show that the 
veteran's lumbosacral strain is more than slight in degree.  
Lumbosacral strain with muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position is not shown.  Thus, the requirements for a 
20 percent rating under Code 5295 are not met. 

As noted, the veteran's lumbosacral strain includes 
limitation of motion of the spine.  Slight limitation of 
motion of the lumbar spine warrants a 10 percent rating; 
moderate limitation of motion warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Code 5292.  The medical evidence shows 
that the range of motion of the veteran's lumbar spine was at 
most slightly limited.  As the findings do not show moderate 
limitation of motion of the lumbar spine, a higher rating 
under Code 5292 is not warranted.  Even when the effects of 
pain on use and during flare-ups is considered, there is no 
objective evidence of more than slight limitation of motion 
for a higher rating under Code 5292.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected lumbosacral strain includes a 
history of radiculopathy, but there is no recent objective 
medical evidence of such.  It is noted that service 
connection has not been established specifically for an 
intervertebral disc syndrome, and a review of the medical 
evidence does not demonstrate that disc disease is present.  
Thus, consideration of the veteran's service-connected 
disability under Code 5293 is not warranted.  

In sum, there is no basis for a rating in excess of 10 
percent for the veteran's service-connected lumbosacral 
strain under any code of the VA's Schedule for Rating 
Disabilities.  Moreover, the evidence shows the condition has 
remained no more than 10 percent disabling at all times since 
the effective date of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999) ("staged ratings" should be 
considered for various periods of time in cases involving 
initial ratings).  As the preponderance of the evidence is 
against the veteran's claim for a higher rating for 
lumbosacral strain, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Prostatitis

Prostate gland injuries, infections, hypertrophy, and post-
operative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Code 7527.

Voiding dysfunction involving urine leakage is rated 20 
percent when requiring wearing of absorbent materials which 
must be changed less than once a day.  Voiding dysfunction 
involving urinary frequency is rated 10 percent when there is 
a daytime voiding interval between 2 and 3 hours, or 
awakening to void 2 times per night.  Voiding dysfunction 
involving obstructed voiding is rated 0 percent when there is 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year; for a 10 percent 
rating there must be marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of post void residuals greater 
than 150 cc, markedly diminished peak flow rate (less than 
100 cc/sec) on uroflowmetry, recurrent urinary tract 
infections secondary to obstruction, stricture disease 
requiring periodic dilatation every 2 to 3 months.  38 C.F.R. 
§ 4.115a.

Urinary tract infection is assigned a 10 percent rating when 
there is long-term drug therapy, and 1 to 2 hospitalizations 
per year and/or requiring intermittent intensive management.  
38 C.F.R. § 4.115a.  

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

At the present time, the only service connected genitourinary 
condition is prostatitis, and that is the only condition 
subject to compensation.  If the veteran desires service 
connection for another genitourinary condition, he may pursue 
such a claim through the RO.

At the 1995 VA examination, prostatitis was diagnosed, and 
findings included that the prostate was slightly nodular, 
boggy, tender, and enlarged.  No related voiding dysfunction 
or urinary tract infection was described.  Later medical 
records note genitourinary conditions, such as epididymitis, 
which have not been service connected; no prostatitis 
impairment was reported.  The veteran failed to report for a 
VA examination scheduled for 1999 to evaluate the severity of 
his prostatitis, and his failure to report negates the chance 
of additional medical evidence which might support his claim 
for a higher rating.  

The available evidence fails to show any voiding dysfunction 
or urinary tract infection from prostatitis, and thus a 0 
percent rating is proper.  38 C.F.R. § 4.31.  Moreover, the 
evidence shows prostatitis has been noncompensable at all 
times since the effective date of service connection.  
Fenderson, supra.  As the preponderance of the evidence is 
against the claim for a higher rating, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Tinea Pedis and Tinea Versicolor

The veteran's tinea pedis and tinea versicolor do not have 
their own diagnostic code, so they must be rated by analogy 
to eczema.  38 C.F.R. § 4.20.

Eczema with slight, if any, exfoliation, exudation or 
itching, on a nonexposed surface or small area warrants a 0 
percent rating.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent rating.  38 C.F.R. § 4.118, Code 7806.

At the 1995 VA examination, multiple hypopigmented non-scaly 
lesions measuring less than 1 cm. were noted on the upper 
torso, back, and arms.  Slight lesions were also noted 
between certain toes.  The assessment was resolving tinea 
versicolor and tinea pedis.  In early 1997, the veteran 
reported to the VA a chronic rash on his back, and the 
ensuing examination revealed a hypopigmented rash on the 
trunk.  The assessment was tinea versicolor.  At a hearing in 
1997, he stated he had an itchy rash on his chest and back 
that required oral and topical medication and that his 
condition was seasonal, appearing more often in winter.  The 
veteran failed to report for a VA examination scheduled for 
1999 to evaluate the severity of his skin condition, and his 
failure to report negates the chance of additional medical 
evidence which might support his claim for a higher rating.

The record shows that the veteran's service-connected tinea 
pedis and tinea versicolor involve at most slight 
exfoliation, exudation, or itching on a nonexposed surface or 
small area, and such is to be rated 0 percent under Code 
7806.  The degree of skin impairment necessary for a 
compensable rating is not shown by the medical evidence at 
any time since the effective date of service connection.  
Fenderson, supra.  As the preponderance of the evidence is 
against the claim for a higher rating, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

A higher rating for lumbosacral strain is denied.    

A higher ratingfor prostatitis is denied.  

A higher rating for tinea pedis and tinea versicolor is 
denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

